DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As for claim 1, on line 7 ‘parameters of which’ is indefinite, for it is unclear as to what is being referred with regards to ‘which’ such as a predetermined auxiliary pattern, auxiliary features, some of the features, the main pattern, both patterns, both group of features or a combination.
	Claims 2-13 are rejected by virtue of their dependency from claim 1.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

5.	Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marie Kiers et al. (2008/0311344) in view of Weiss (2008/0002213).
	As for claim 1, Marie Kiers in an inspection method and apparatus, lithographic apparatus, lithographic processing cell, and device manufacturing method discloses/suggests the following:  a test structure for use in metrology measurements (Figs. 4-7, 8b, 9b, 10a, and 11a and paragraph 0068 demonstrates several parameters such as CD, line thickness, and overlay error may be determined; paragraph 0077)  of a sample pattern formed by periodicity of unit cells, each formed of pattern features arranged in a spaced-apart relationship along a pattern axis (Fig. 1a: W: C as a unit cell that is along x and y axis; paragraphs 0046 and 0077), the test structure comprising a test pattern (Figs. 4-7, 8b, 9b, 10a, and 11a), which is formed by a main pattern which includes main pattern features of one or more of the unit cells (Figs. 4-7, 8b, 9b, 10a, 11a:  treating the dark features as main pattern features of main pattern paragraph 0077 demonstrates main pattern features of printed pattern) , and a predetermined auxiliary pattern including at least two spaced apart auxiliary features located within at least some of those features of the main pattern (Figs. 4-7, 8b, 9b; 10a; 11a: treating white features as auxiliary features of the predetermined auxiliary pattern).
	As for the main pattern having a symmetry plane, Marie Kiers does not explicitly state this.  Every view of the target is a side view (Figs. 4-7, 8b, 9b; 10a; 11a).  Nevertheless, Weiss in a wafer-based optical pattern recognition targets using regions of gratings demonstrates a main pattern comprising layer 1 pattern features (Fig. 4A; 4B: 410 and 412) and an auxiliary pattern with layer 2 pattern features (Fig. 4A; 4C: 420, 422).  There are two symmetry planes a longitudinal horizontal plane running along the x direction and a lateral vertical plane running 

    PNG
    media_image1.png
    345
    481
    media_image1.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the main pattern has a symmetry plane because rectangular patterns have two symmetry planes one bisecting the pattern in the x direction and the other in the y direction as when looking at a bird’s eye view of targets of Figs. 7, 10a, and 11a).
	Lastly,  Marie Kiers demonstrates the parameters of which are to be controlled during metrology measurements by virtue of measuring overlay and CD (paragraph 0077) for even though CD of the main pattern and overlay between the main pattern and auxiliary pattern change in one direction such as the x direction symmetry about the symmetry plane running along x remains (Note Marie Kiers Figs. 7, 10a, and 11a with bird’s eye such as in annotated Fig. 4a of Weiss above).  As well the spacing between the main pattern features, the height of the main features, and sidewall angles of the main features would be controlled by not affecting symmetry about the symmetry plane running along the x direction.  See annotated Fig. 10a of  Marie Kiers:

    PNG
    media_image2.png
    181
    622
    media_image2.png
    Greyscale

claim 2, Marie Kiers in view of Weiss discloses/suggests everything as above (see claim 1).   In addition, Marie Kiers in view of Weiss discloses/suggests wherein the auxiliary features of the auxiliary pattern are arranged such that the auxiliary pattern is asymmetric with respect to the symmetry plane of the main pattern (see annotated Fig. 10a of Marie Kiers with annotated Fig. 4a of Weiss below):


    PNG
    media_image3.png
    181
    620
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    352
    481
    media_image4.png
    Greyscale


	As for claim 3, Marie Kiers in view of Weiss discloses/suggests everything as above (see claim 1).  In addition, Marie Kiers in view of Weiss discloses/suggests wherein the main pattern is symmetric with respect to the symmetry plane irrespective of whether parameters of similar features of the main pattern are equal or not (see annotated Fig. 10a of Marie Kiers with annotated Fig. 4a of Weiss below)


    PNG
    media_image5.png
    138
    470
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    345
    481
    media_image6.png
    Greyscale

claims 11-12, Marie Kiers in view of Weiss discloses/suggests everything as above (see claim 1).  In addition, Marie Kiers in view of Weiss discloses the following:  a patterned structure comprising a test region and at least one test structure located in said test region (Marie Kiers: paragraph 0076), the test structure being configured according to claim 1 (see claim 1 above) and being a semiconductor wafer progressing on a production line (Marie Kiers: Fig. 1b:  LC with paragraphs 0067-0069)
Allowable Subject Matter
6.	Claims 4-10 and 13 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please refer to the attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886